Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Jones Reg. No. 63,266 on 11/11/21.

Cancel Claims 3-7.

Amend Specification as follows:
Para. [0055], line 3, change “inflow pipes” to - -inflow pipes 52- -. 
Drawings
The drawings were received on 10/28/21.  These drawings are acceptable.

REASONS FOR ALLOWANCE
The claims 1 and 2 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 1, comprising a leakage receiving portion disposed between the cooling tank and a floor surface so as to receive coolant accidentally leaked from the cooling tank; an additional leakage receiving portion disposed on an installation surface to receive the coolant overflown from the leakage receiving portion; and a passage that connects the leakage receiving portion and the additional leakage receiving portion for passing the overflown coolant.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 1 and all claims dependent therefrom patentable over art of record.  
The closest references to the present invention are believed to be as follows: Jiang (CN 102814703) discloses a cooling tank (11) containing the coolant; a leakage receiving portion (12) disposed between the cooling tank and a floor surface (under 5) so as to receive the coolant from the cooling tank; an additional leakage receiving portion (2) disposed on an installation surface (top of 2) to receive the coolant overflown from the leakage receiving portion which stores the coolant by a volume (volume defined by height of 14) in excess of a predetermined volume; and a passage (14) that connects the leakage receiving portion and the additional leakage receiving portion for passing the overflown coolant by the volume in excess 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0363993 is the publication of the parent application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  11/11/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835